United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3209
                                   ___________

Bettye Williams,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
                    1
Jo Anne B. Barnhart, Commissioner, *
Social Security Administration,      *       [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: March 15, 2002

                                 Filed: March 22, 2002
                                  ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Bettye Williams petitioned for disability insurance benefits and supplemental
security income claiming she was unable to work due to hypertensive vascular
disease, hydrocephalus with placement of a shunt, amblyopia, and anxiety disorder.
Williams complained of fatigue, headaches, eye pain, hand cramping, foot swelling

      1
       Jo Anne B. Barnhart is substituted as appellee for former Acting
Commissioner of Social Security Larry G. Massanari pursuant to Fed. R. App. P.
43(c)(2).
and mood problems. After determining Williams's conditions were not severe enough
to be considered disabling and did not significantly limit her ability to work, the
Commissioner denied her application. After a hearing to review the sufficiency of
Williams's application, the administrative law judge (ALJ) also denied her application
for benefits. The Appeals Council and the district court2 in turn affirmed the decision
of the ALJ.

      Williams's only argument on appeal is that a number of "inaudible" portions
within the record of the administrative hearing prevent a fair review of her claims.
Absent an indication that the missing portion of the transcript would bolster
appellant's arguments or prevent judicial review, this Court will not remand a case
based upon inaudible portions of the record. Andres v. Bowen, 870 F.2d 453, 455-56
(8th Cir. 1989); Marshall v. Schweiker, 688 F.2d 55, 56 (8th Cir. 1982) (per curiam).

       Williams gives no indication what material facts were supposedly omitted or
how any missing portion of the transcript could bolster her case. The most significant
instances of inaudible testimony in the record occur when the medical expert
presented a summary of evidence also found in the medical records. As the medical
records are also part of the record, the omission of this summary does not impair the
Court's ability to review the ALJ's decision. The remaining omissions are small gaps
in the transcript that do not "interfere with comprehension of the testimony to an
extent that would hinder fair review." Ward v. Heckler, 786 F.2d 844, 848 (8th Cir.
1986) (per curiam).

      Accordingly, we affirm. See 8th Cir. R. 47B.




      2
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the recommendation of the Honorable Beverly Stites
Jones, United States Magistrate Judge.

                                         -2-
A true copy.

      Attest:

     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                         -3-